An agent representing both parties in exchange of real estate, received a commission from both. He failed to disclose to- either party his dual agency. From the uninformed principal he secured a note which he after-wards sued.
The action was defended on the ground of non-disclosure of the dual agency. Action was tried to a jury and the note held invalid to the extent of the commission received from the opposite principal.
The Henry Common Pleas charged the jury that unless the agent disclosed all facts concerning the commission from the opposite party, the agent could not recover. The Court of Appeals reversed the Common Pleas on the grounds that the charge of the trial judge was erroneous because he should have included in his charge, that if the agent did disclose his dual agency to his principal and his principal after the disclosure did accept the services of the agent, the agent is entitled to recover. The plaintiff’s contention is that:—
• The record of the evidence shows that there was no disclosure whatever and the principal of the law omitted from the charge of the court is not applicable to this action.